Title: To George Washington from Henry Knox, 14 April 1796
From: Knox, Henry
To: Washington, George


        
          My dear Sir
          Boston 14 April 1796.
        
        I have received your kind favor of the 4th instant.
        I shall always regret every circumstance which may obstruct a compliance with your wishes public or private. The appointment of Commissioner would mar most effectually my plans for the Summer, and which are now in an expensive train of execution.
        There is another circumstance which I confess confidentially, has a considerable influence on my mind, in declining the appointment. I am directly and collaterally very much interested in the lands of the district of Maine. I am impressed with the opinion that our claims are not well founded. But the people of this State have their expectations buoyed up on the subject. Any decision therefore contrary to their wishes may be liable to wrong constructions, not only against me as interested but against the executive for appointing such a person.
        It would seem upon closer reflection most proper, that a person not of this state should be appointed as Commissioner. My mind lately has fixed upon Colonel Wadsworth but I do not know whether he would accept. Judge Sullivan would make a very proper agent, and advocate for the U. States.
        I have however in a private letter to Colonel Pickering mentioned that under certain circumstances the appointment might stand as it is for the present. Not that I desire it, but merely as it might be expedient to have an ostensible appearance on the part of the executive of a readiness to execute the treaty.
        
        The great Mass of the people of New England, I verily beleive 9/ 10ths approve of yr reply to the house of representatives, as truly wise and unanswerable.
        The abuse of certain newspap⟨ers⟩ produces no other effect than indignation.
        No cheif Magistrate ever possessed in a greater degree the affection and respect of the people than you do. I am my dear Sir with perfect attachment and respect Your humble Servant
        
          H. Knox
        
      